DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on December 20, 2021 is acknowledged. Claims 8-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show information conveyed in the flowchart of Fig. 12a as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: bending station and vertical holder (specification p. 16 third paragraph) that attach the bending tool to the mold/bending station. Between claims 1 and 3, it is not clear how the tool attaches to the mold or that the tool comprises the contact surface of claim 1. .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al (JP-2005-206458-A, English translation provided by Espacenet).
Regarding Claim 1 and 2, Hori teaches of a method for bending glass plates: glass plat is heated near the softening point [0005 (1)], securing the pane against the first mold and positioning a press frame to a location associated with the first mold ([0051], preforming), transporting the pane on the press frame to directly below the second mold [0053], and securing the pane against the second mold ([0054], main molding), wherein the press frame is attached to carrier (shuttle 86) introduced to the bending zone (positioning zone 14) by delivery module (rail 70) that moves laterally between the first and second bending molds ([0036] Fig. 1-5).

Regarding Claim 5, according to Hori of Claim 1, Hori teaches of piston 258/cylinder device 256 (Fig. 10, [0073]) that move up and down to provide extra support to shuttle legs 66.

Regarding Claim 6, according to Hori of Claim 1, Hori teaches of vacuum-sucking preformed glass G by the preforming mold 72 [0076], similarly to molding surface 89 of main molding mold 88 [0038].

Regarding Claim 7, according to Hori of Claim 1, Hori teaches of tempering glass plate G [0015] following the bending operation. Quench shuttle 94 receives glass plate G from molding mold 88 to quench ring 97 location [0041]. Glass plate G continues to catch member 98 with air floating device 104 and stopper 106 [0045], reading on second tempering frame position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (JP-2005-206458-A) as applied to claim 1 above, and further in view of Siskos (US-7437892-B2).
Regarding Claim 3, according to Hori of Claim 1, Hori teaches of a further embodiment of their invention modifying the legs of the shuttle to incorporate various shapes of ring constituent members 252 for preforming support frame 254 [0074-0076]. In related reforming glass sheet art, Siskos teaches of peripheral rails 176/178 for the lower mold (Col. 10 Line 54-58) that presses against surface 144 of the upper mold (Col. 10 Line 1-5). The peripheral rail contacts the bending mold, reading on connectable, and travels on the shuttle. It would be obvious to one of ordinary skill in the art at the time of invention to modify the carrier in Hori to include a tool such as the peripheral rails of Siskos for better edge shaping articulation and quality.

Regarding Claim 4, according to modified Hori of Claim 3, the peripheral rails of modified Hori  incorporated to the shuttle legs/preforming support frame 64/preforming device 60 travels to the positioning zone 14 (delivery module) and is maintained in a high temperature state [0029-0030].

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (JP-2005-206458-A) as applied to claim 1 above, and further in view of Mumford et al (US-5900034-A).
Regarding Claim 3, according to Hori of Claim 1, Hori teaches that the support frame and mold can be easily exchanged [0090]; however, Hori does not provide extra details to this embodiment. In related glass sheet bending art, Mumford teaches of a support and actuating mechanism for the mold assembly with mold changing apparatus 32 to change either lower mold 36 and/or upper mold 38 (Col. 5 Line 3-16) with another preheated mold assembly 34’. The support and actuating mechanism for the mold assembly is a tool that change the upper and lower molds, reading on connectable to bending mold. It would be obvious to one of ordinary skill in the art at the time of invention to modify the bending mold 

Regarding Claim 4, according to modified Hori of Claim 3, the modified mold assembly of Hori incorporated to the preforming support frame 64/preforming device 60 travels to the positioning zone and is maintained in a high temperature state [0029-0030].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-5925162-A and US-6032491-A Nitschke et al teaches additional detachable connectors and latch members to easily change molds
US-54414551-A Ollfisch et al teaches of temperature sensor disposed on the lower molds that travel on the carrier to monitor the glass sheet and regulate power of the molds, reading on a tool
US-20150315058-A1 Ota teaches of buffer member on the frame support that makes contact with the bending mold and travel on the carrier that reads on tool
CA-1287215-C Mcmaster et al teaches of a temperature controlling system added to the transfer mold (carrier and press frame) that contacts the upper mold
US-8256244-B2 Imaichi et al largely reiterates prior art taught by Hori incorporating more than one bend, and a memory device to control actuators and position displacement to accomplish the method


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741